Citation Nr: 0716135	
Decision Date: 05/31/07    Archive Date: 06/11/07

DOCKET NO.  05-38 387	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut

THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for right ear hearing loss.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for left ear hearing loss.

3.  Entitlement to service connection for right ear hearing 
loss.

4.  Entitlement to service connection for left ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
December 1955.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) from a May 2004 decision of the RO.

In May 2007, the Board granted the veteran's motion to 
advance his case on the docket because of his age.  See 38 
U.S.C.A. § 7107 (West 2002 & Supp. 2006); 38 C.F.R. § 20.900 
(2006).  

In this decision, the Board will reopen the claim for right 
and left ear hearing loss on the basis of new and material 
evidence.  The Board will then proceed to decide the claim of 
entitlement to service connection for right ear hearing loss, 
while remanding the claim for left ear hearing loss to the RO 
for further development and readjudication.  The remand 
development will occur via the Appeals Management Center 
(AMC) in Washington, DC.


FINDINGS OF FACT

1.  In February 1957, the RO denied the veteran's claim for 
service connection for bilateral (i.e., right and left ear) 
hearing loss; and although that same month he was informed of 
that decision and of his procedural and appellate rights, he 
did not appeal.

2.  Additional evidence received since that decision, 
however, relates to an unestablished fact necessary to 
substantiate the hearing loss claim and raises a reasonable 
possibility of substantiating the claim.

3.  Competent medical evidence does not show the veteran's 
right ear hearing loss was either caused or made worse by his 
military service, including from any noise exposure he may 
have experienced.


CONCLUSIONS OF LAW

1.  Evidence received since the February 1957 RO decision is 
new and material and the claim of service connection for 
right and left ear hearing loss is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002 & Supp. 2006); 38 C.F.R. § 3.156 
(2006).

2.  Right ear hearing loss was not incurred in or aggravated 
by service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters - The Veterans Claims Assistance Act 
(VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating their claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must request that the claimant provide any evidence 
in his possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) 
(2006).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit Court) has clarified that the VCAA requires "a 
deliberate act of notification directed to meeting the 
requirements of section 5103, not an assemblage of bits of 
information drawn from multiple communications issued for 
unrelated purposes."  See Mayfield v. Nicholson, 19 Vet. 
App. 103, 128 (2005), reversed and remanded, 444 F.3d 1328 
(Fed. Cir. 2006), affirmed, No. 02-1077 (December 21, 2006).

VA complied with its Pelegrini II and Mayfield notification 
requirements regarding the veteran's claim by means of 
letters dated in February 2003, April 2003, June 2003, 
December 2003 and March 2006.  The February 2003 letter 
specifically told him that VA needed specific information 
regarding his claimed disorder and that if he had any 
additional information or evidence that would support his 
claim he should send it to VA.

To the extent possible, VCAA notice should be provided to a 
claimant prior to the initial adjudication of the claim.  See 
Mayfield, supra.  Here, the February 2003, April 2003, June 
2003 and December 2003 letters were sent prior to the initial 
adjudication in May 2004.  In the February 2006 and June 2006 
supplemental statements of the case (SSOCs), the claim was 
readjudicated based on any additional evidence that had been 
received since the initial rating decision in question and 
statement of the case (SOC).  And note that the June 2006 
SSOC was issued after sending the veteran the additional VCAA 
letter in March 2006, so although that letter was not issued 
prior to the initial adjudication of his claim, the RO 
reconsidered his claim after providing fully content-
complying VCAA notice.  Hence, there was no prejudice.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a SOC or SSOC, is 
sufficient to cure a timing defect).



The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim - including, as 
here, a petition to reopen a claim that has been previously 
denied and not appealed.  Those five elements are:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
487 (2006); aff'd sub nom. Hartman v. Nicholson, No. 2006-
7303 (Fed. Cir. Apr. 5, 2007).

In Dingess, the Court held that, upon receipt of an 
application for service connection, 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) requires VA to review the information 
and the evidence presented with the claim and provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim, 
as reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is granted.  Id.  The veteran 
was provided this notice in the March 2006 letter.

The duty to assist also has been fulfilled, as VA has 
obtained all identified records pertaining to the claim on 
appeal to the extent the evidence mentioned is available.  
There is no suggestion on the current record there remains 
evidence that is pertinent to the issues on appeal that has 
yet to be obtained.  The appeal is ready to be considered on 
the merits.


Analysis
Reopening the Claim for Bilateral Hearing Loss

The evidence on file at the time of the prior February 1957 
unappealed rating action, which denied service connection for 
bilateral hearing loss, included the veteran's service 
medical records (SMRs), lay statements, and the report of a 
VA physical examination conducted in January 1957.

The veteran's SMRs showed that in January 1952 he had his 
military enlistment examination.  The examination report 
noted insufficient hearing in his left ear, but it was not 
considered disabling (NCD); the result of his whispered and 
spoken voice testing was 15/15 in both ears, so completely 
normal.  He began serving on active duty that same month.  He 
also had 15/15 hearing acuity, bilaterally, on both the 
whispered and spoken voice tests, when later examined in 
December 1955 for separation from service.  And his service 
ended that same month.

Lay statements submitted by the veteran's fellow shipmates, 
received by the RO in September 1956, said he had continuing 
complaints of ear trouble while in service.  

In January 1957, the veteran was afforded a VA physical 
examination.  He complained of multiple disabilities, 
including impaired hearing in his left ear.  Audiological 
evaluation revealed pure tone thresholds, in decibels, as 
follows:


HERTZ

500
1000
2000
4000
8000
RIGHT
15 (30)
15 (25)
30 (40)
30 (35)
25 (35)
LEFT
60 (75)
35 (45)
85 (95)
90 (95)
80 (90)

[Note:  VA audiometric readings prior to June 30, 1966, and 
service department audiometric readings prior to October 31, 
1967, must be converted from American Standard Association 
(ASA) units to International Standard Organization (ISO) 
units.  Hence, the numbers above in parentheses represent 
conversion from ASA to ISO units.]  The pertinent diagnosis 
was mixed deafness.  

In February 1957, the RO denied service connection for 
bilateral hearing loss.  The RO determined there was no 
evidence during service showing complaints or treatment for 
hearing loss.  The veteran was notified of that decision and 
apprised of his procedural and appellate rights.  He did not 
appeal, so that decision is final and binding on him based on 
the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  

The veteran, however, may reopen his claim by submitting new 
and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156.  Under 38 U.S.C.A. § 5108, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  See 
38 U.S.C.A. § 7105(c) and Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).   

38 C.F.R. § 3.156(a), defining "new and material evidence," 
was revised effective August 29, 2001.  This claim to reopen 
at issue was filed after that date, so the revised definition 
applies.  Under the revised definition, "new evidence" 
means evidence not previously submitted to agency decision 
makers, and "material evidence" means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  The new and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and it must raise a reasonable possibility of 
substantiating the claim.

When determining whether the claim should be reopened, the 
credibility of the evidence in question is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  Only after reopening 
the claim, and readjudicating it on the merits, does the 
probative value of the evidence become an issue.

The additional items of evidence received since the RO's 
February 1957 decision include a VA examination report, 
several lay statements, VA outpatient treatment records, and 
several private medical records.

Upon review of this additional evidence, at least some of it 
is new and material to the claim of service connection for 
hearing loss.  In particular, an April 2002 medical statement 
from L. J. Fliegelman, M.D., indicated the veteran suffered 
from hearing loss and that his hearing loss was a direct 
result of his service in the Navy due to noise exposure.  
Conversely, a VA audiologist suggested in January 2004 there 
was no evidence of a link between the veteran's hearing loss 
and his active duty military service.  

This additional evidence, received since the RO's February 
1957 decision, is new in that it was not previously of record 
and considered by the RO in February 1957.  It is also 
material because - at least according to Dr. Fliegelman, it 
raises a reasonable possibility of substantiating the claim.  
That is to say, the statement from Dr. Fliegelman supports 
the veteran's contention that his hearing loss is related to 
his military service.  And although the VA audiologist 
concluded otherwise, the holding in Justus clarifies that it 
is impermissible to weigh the probative value of Dr. 
Fliegelman's statement versus the VA audiologist's at this 
preliminary stage of merely determining whether the claim 
should be reopened.  See, too, Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998) (where the Federal Circuit Court noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim).

This additional evidence is neither cumulative nor redundant 
of the evidence already on file and, as such, it is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.  See 38 C.F.R. § 
3.156(a).  So his claim for bilateral hearing loss is 
reopened.  The Board must now consider his reopened claims on 
the merits.  

Service Connection for Right Ear Hearing Loss
Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  For certain chronic disorders, per se, including 
organic diseases of the nervous system like sensorineural 
hearing loss, service connection may be granted on a 
presumptive basis if the disease was manifested to a 
compensable degree of at least 10 percent within one year 
following the veteran's separation from service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
This presumption, however, is rebuttable by 
probative evidence to the contrary.

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

In order to establish service connection for the claimed 
disorder, there must be:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Analysis

The veteran contends that his military occupational specialty 
(MOS) during service was an engineer serving aboard the USS 
Siboney (CVE-112), and in that capacity he was exposed to 
noise from working near the flight line and operating 
generators in the engine room.

Even acknowledging these responsibilities in the military and 
the inherent potential for exposure to excessively loud 
noise, in order for service connection to be granted the 
veteran still must satisfy the three Hickson requirements.

In regards to Hickson element (2), in-service incurrence, the 
veteran's SMRs are completely unremarkable for either 
subjective complaints or an objective clinical diagnosis of 
hearing loss involving his right ear.  There was only mention 
of a possible hearing impairment in his left ear.

That, alone, however, is not fatal to the claim.  See Ledford 
v. Derwinski, 3 Vet. App. 87, 89 (1992).  Service connection 
is still permissible if there is evidence of a current 
hearing loss disability (i.e., one meeting the requirements 
of § 3.385) and a medically sound basis for attributing the 
disability to service.  See Hensley v. Brown, 5 Vet. App. 
155, 159 (1993).

In regards to Hickson element (1), current disability, VA 
outpatient treatment records dated from 1996 to 2004 note a 
history of bilateral hearing loss, as do private medical 
records dated from 1982 to 2005.  The question, then, is 
whether the veteran has sufficient hearing loss to be 
considered an actual disability by VA standards - i.e., does 
his hearing loss satisfy the threshold minimum requirements 
of § 3.385.

The veteran underwent a VA examination in January 2004 by an 
audiologist.  The veteran complained of bilateral hearing 
loss, which he attributed to his military noise exposure.  He 
reported that during service he was an electrician's mate on 
board a ship in the Navy and was exposed to the loud sounds 
produced by the ship's generators.  Audiological evaluation 
revealed pure tone thresholds, in decibels, in the right ear 
as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
50
60
65
70
55

Speech audiometry revealed speech recognition ability of 64 
percent in the right ear.  In the diagnosis, the examining 
audiologist indicated moderate sloping to severe 
sensorineural hearing loss with poor word recognition ability 
in the right ear.  Therefore, based on the results of that 
audiometric evaluation, the veteran has sufficient hearing 
loss in this ear according to § 3.385 to be considered an 
actual disability by VA standards.  That is, Hickson element 
(1) is met, requiring medical confirmation of current 
disability.

So the determinative issue is whether the veteran's current 
right ear hearing loss has been attributed by competent 
medical evidence to his military service and, in particular, 
to excessive noise exposure in the capacity mentioned.

There are conflicting opinions regarding this determinative 
issue.  It is the Board's responsibility to assess the 
credibility and probative value of evidence, and provided 
that it offers an adequate statement of reasons or bases, the 
Board may favor one medical opinion over another.  See Owens 
v. Brown, 7 Vet. App. 429, 433 (1995).  As will be discussed, 
the Board finds that the evidence of record is not in at 
least relative equipoise as to whether the veteran's right 
ear hearing loss is related to his military service.

As already mentioned, Dr. Fliegelman provided an opinion 
supporting an etiological connection between the veteran's 
hearing loss and service.  Alternatively, at the conclusion 
of the veteran's January 2004 VA examination and after a 
thorough review of the veteran's claims file, the evaluating 
audiologist determined that, based on the veteran's December 
1955 report of medical examination - which indicated normal 
hearing, as well as his lack of complaints of hearing loss 
during service, it was unlikely that his hearing loss was 
attributable to his military noise exposure.

While the Board may not reject a favorable medical opinion 
based on its own unsubstantiated medical conclusions, see 
Obert v. Brown, 5 Vet. App. 30, 33 (1993), the Board does 
have the authority to "discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  


In evaluating the probative value of competent medical 
evidence, the Court has stated, in relevant part: 

The probative value of medical opinion evidence 
is based on the medical expert's personal 
examination of the patient, the physician's 
knowledge and skill in analyzing the data, and 
the medical conclusion that the physician 
reaches. . . .  As is true with any piece of 
evidence, the credibility and weight to be 
attached to these opinions [are] within the 
province of the adjudicator . . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Medical 
evidence that is speculative, general or inconclusive in 
nature cannot be used to support a claim.  Obert v. Brown, 
5 Vet. App. 30, 33 (1993).  See also Beausoleil v. Brown, 
8 Vet. App. 459, 463 (1996) and Libertine v. Brown, 9 Vet. 
App. 521, 523 (1996).  

The Board may appropriately favor the opinion of one 
competent medical authority over another, provided that it 
offers an adequate basis for doing so.  Owens v. Brown, 
7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  However, the Board cannot reject an 
opinion of a health care provider merely because of the level 
of his or her training.  See Goss v. Brown, 9 Vet. App. 109 
(1996) (to qualify as an expert, a person need not be 
licensed to practice medicine, but just have special 
knowledge and skill in diagnosing and treating human 
ailments.)  See also Black v. Brown, 10 Vet. App. 297, 284 
(1997) (in evaluating the probative value of medical 
statements, the Board must looks at factors such as the 
individual knowledge and skill in analyzing the medical 
data.)

Both the Federal Circuit Court and Veterans Claims Court have 
specifically rejected the "treating physician rule," which 
would give preference to an opinion by a doctor in this 
capacity.  White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); 
Guerrieri v. Brown, 4  Vet. App. 467 (1993).  Instead, in 
offering guidance on the assessment of the probative value of 
medical opinion evidence, the Court has reiterated that it 
should be based on the medical expert's personal examination 
of 


the patient, the physician's knowledge and skill in analyzing 
the data, and the medical opinion that the physician reaches.  
See Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005); see 
also Guerrieri, supra .

A physician's access to the claims file and the thoroughness 
and detail of the opinion are important factors in assessing 
the probative value of a medical opinion.  Prejean v. West, 
13 Vet. 444, 448-499 (2000).  

Here, there are legitimate reasons for accepting the VA 
audiologist's January 2004 unfavorable opinion over Dr. 
Fliegelman's to the contrary.  The VA audiologist 
comprehensively reviewed the veteran's claims file for his 
pertinent medical and other history and concluded there was 
no evidence suggesting a causal relationship between his 
current right ear hearing loss and service.  This VA 
audiologist also discussed the rationale for her opinion 
against the claim.

On the other hand, Dr. Fliegelman, who commented favorably, 
did not indicate an independent review of the record to take 
into account all of the relevant medical and other evidence.  
Rather, he relied on the veteran's self-reported history of 
an injury in service, namely, acoustic trauma.  But contrary 
to what the veteran apparently told Dr. Fliegelman, the 
veteran's SMRs make no mention whatsoever of hearing loss in 
his right ear.  Again, there was only mention of possible 
hearing loss in his left ear.  See, e.g., LeShore v. Brown, 8 
Vet. App. 406, 409 (1995) (evidence that is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute competent medical evidence to establish 
entitlement to service connection).  

Conversely, the January 2004 VA audiologist's opinion is more 
probative since it was based on an independent review of all 
the relevant historical records and contains detailed 
rationale for the medical conclusion.  In comparison, 
Dr. Fliegelman appears to have merely taken the veteran's 
assertions at face value and accepted them as entirely true.  
For example, in the April 2002 letter, Dr. Fliegelman 
indicates when referring to the veteran's pertinent history 
that "[h]e claims to have had this loss since he was in the 
Navy in 1955."  So there is no suggestion or other credible 
indication that Dr. Fliegelman made any attempt, himself, to 
determine whether the veteran indeed had experienced hearing 
loss since service, instead of just accepting that he had as 
fact.  As an otolaryngologist (i.e., an ear, nose and throat 
(ENT) specialist), Dr. Fliegelman certainly had the necessary 
medical training and expertise to make this important 
objective assessment, but so too did the VA audiologist.  See 
Boggs v. West, 11 Vet. App. 334 (1998).  Cf. Black v. Brown, 
10 Vet. App. 279 (1997).  See also Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993).  And, again, this is especially 
important here because all mention of possible hearing 
impairment prior to and during service concerned the 
veteran's left ear - not his right.  The first objective 
clinical indication of hearing loss in his right ear was not 
until after service, in January 1957, so even beyond the one-
year presumptive period following his discharge.  So Dr. 
Fliegelman's supporting opinion, as it relates to both ears 
having had hearing loss since service, does not have an 
objective basis in fact.  That is to say, it does not have 
the proper factual foundation.

So, in conclusion, in weighing the evidence of record, the 
Board finds that the unfavorable medical opinion from the VA 
audiologist is more probative than the favorable opinion from 
Dr. Fliegelman.  Consequently, the unfavorable opinion is 
assigned greater weight.  And since, for the reasons and 
bases stated, the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for service connection for right ear hearing loss 
is reopened, but denied on the merits.

The claim for service connection for left ear hearing loss is 
also reopened, but subject to the further development in the 
REMAND below.




REMAND

Since the Board has also reopened the claim for service 
connection for left ear hearing loss, this claim also must be 
readjudicated on the underlying merits.  But before that, an 
additional VA opinion is needed concerning the cause of 
the hearing loss in this ear - and, in particular, whether 
it pre-existed service and, if so, was made chronically worse 
by any acoustic trauma the veteran may have sustained while 
on active duty.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

As mentioned, the veteran's service medical records include a 
January 1952 report of his military entrance medical 
examination, which clinically evaluated his left ear as 
abnormal; there was a specific notation of "[i]nsufficient 
hearing, left - NCD", meaning the impairment was not 
considered disabling.  That was perhaps because spoken voice 
testing of his left ear was 15/15 (so normal), although the 
results of the whispered voice testing for this ear are 
illegible since a portion of the page seems to be torn off.  
In any event, the veteran had his hearing re-evaluated in 
December 1955 in anticipation of being discharged from the 
military, and the results of both the whispered and spoken 
voice testing were 15/15 in his left ear (so again normal).  
His military service ended that same month.

The veteran filed a claim for service connection for hearing 
loss within one year, in September 1956.  And he had a VA 
examination in January 1957 in connection with his recently 
filed claim, after which it was determined he had mixed 
deafness.  Though the results did not specify between 
deafness in his left or right ear, or both, upon review of 
the audiometric readings one gathers that his hearing loss 
was more significant in his left ear, and the examiner noted 
that left audiometric was variable.

As an appellate adjudicatory function, the Board is unable to 
determine whether the findings concerning the left ear 
hearing loss noted in service and relatively shortly 
thereafter suggest the veteran had a pre-existing hearing 
loss in this ear - and, if he did, whether it was 
chronically aggravated by his military service, or whether 


instead his left ear hearing loss originated in service or 
not until after.  And even if the latter, there needs to be 
some indication of whether he had mixed hearing loss (which 
has a sensorineural component) within the one-year 
presumptive period following his discharge.

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.304(b) (2006).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows the increase in disability is due 
to the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.306 (2006).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  See VAOPGCPREC 3- 
2003 (July 16, 2003).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.304, 3.306(b).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase 
in the underlying severity, does not constitute aggravation 
of the disability.  See Davis v. Principi, 276 F.3d 1341, 
1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).

In January 2004, the veteran had a VA examination.  Although 
the examiner commented on the cause of the veteran's 
bilateral hearing loss (insofar as concluding it was not 
likely attributable to his military noise exposure), there 
was no additional comment on whether he had hearing loss in 
this ear when entering service and, if he did, whether it was 
aggravated during service beyond its natural progression.  
38 U.S.C.A. §§ 1111, 1153; 38 C.F.R. § 3.306.  See also 
VAOPGCPREC 3-2003 (July 16, 2003).  So additional comment is 
needed concerning this.  And even if it is determine he did 
not have hearing loss in his left ear prior to service, or 
during, there also needs to be some indication of whether he 
had the mixed hearing loss (which has a sensorineural 
component) within the 
one-year presumptive period following his discharge - 
keeping in mind this condition was diagnosed during his 
January 1957 VA examination, so only about one month after 
the one-year presumptive period terminated in December 1956 
(since he was discharged from the military in December 1955).

Accordingly, this claim is REMANDED for the following 
development and consideration:

1.  If possible, have the VA 
audiologist that examined the veteran 
in January 2004 (and who indicated 
afterwards that it is unlikely his 
current hearing loss is attributable to 
his military noise exposure) submit an 
addendum to the report of that 
evaluation also indicating whether a) 
the veteran clearly and unmistakably 
had hearing loss in his left ear prior 
to beginning his military service - 
and, if he did, b) whether this pre-
existing hearing loss 
clearly and unmistakably was not 
aggravated (meaning chronically 
worsened) by his military noise 
exposure.  If there was no left ear 
hearing loss prior to service, and none 
during service, the examiner should 
also indicate c) whether the January 
1957 diagnosis of mixed deafness is, 
itself, an indication the veteran 
had sensorineural hearing loss (which 
is a component of mixed hearing loss) 
within the one-year presumptive period 
following his discharge, i.e., before 
December 1956 since he was discharged 
from the military in December 1955.

*If, for whatever reason, it is not 
possible or feasible to have this same 
examiner provide further comment, then 
have someone else with similar 
qualifications provide this 
supplemental opinion.  If this 
potentiality arises, it may require 
first having the veteran reexamined.

*In any event, whoever is designated to 
provide the additional comment must 
review the relevant evidence in the 
veteran's claims file for his pertinent 
medical and other history.  This 
includes a complete copy of this 
remand.  The designate should discuss 
the rationale of the opinion, whether 
favorable or unfavorable, and if 
necessary citing to pertinent evidence.

2.  Then readjudicate the veteran's 
claim for service connection for left 
ear hearing loss in light of the 
additional evidence obtained.  In 
readjudicating this claim, determine 
whether he had left ear hearing loss 
prior to service and, if he did, whether 
it was aggravated during service beyond 
its natural progression.  See VAOPGCPREC 
3-2003 (July 16, 2003).  Also, in the 
alternative, determine whether the 
veteran had sensorineural hearing loss 
in this ear (which is a component of 
mixed hearing loss) within the one-year 
presumptive period following his 
discharge from the military.  If his 
claim is not granted to his 
satisfaction, send him and his 
representative a SSOC and give them time 
to respond to it before returning the 
case to the Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


